Citation Nr: 1002997	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  03-09 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a hiatal hernia, to 
include gastroesophageal reflux disease (GERD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1987 to August 
1987 and from January 1991 to May 1991.  The record reflects 
several periods of reserve service, which include active and 
inactive duty for training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision of the Waco, 
Texas regional office (RO) of the Department of Veterans 
Affairs (VA).   The rating decision, in pertinent part, 
denied the Veteran's claim for service connection.

This matter was previously before the Board in April 2006 and 
September 2007.  In the decision dated April 2006, the Board 
denied service connection for shin splints and a liver 
condition, but remanded the issue of service connection for a 
hiatal hernia.  However, the Board observes that the 
Veteran's representative submitted a July 2007 statement 
listing entitlement to service connection for shin splints 
and a liver condition as current issues and urging review of 
newly submitted material.  The Board liberally interprets the 
representative's statements as claims to reopen the matters 
of entitlement to service connection for shin splints and a 
liver condition.  As such, these claims are REFERRED to the 
RO for proper development, to include the provision of notice 
in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).


FINDINGS OF FACT

1.  The Veteran has current diagnoses of hiatal hernia and 
gastroesophageal reflux disease (GERD).

2.  The Veteran manifested symptoms of GERD during Air Force 
Reserve annual tour service in 1988.



CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a hiatal hernia, to include GERD, are met. 38 U.S.C.A §§ 
1131, 5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and 
implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  Under the VCAA, VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  

The Board notes that this case was remanded in April 2006 for 
the provision of a VA examination and, in September 2007, for 
the collection of complete service, to include reserve, 
personnel records.  A VA examiner reviewed the Veteran's 
claims file in November 2006 and the record reflects that all 
available service personnel records have been associated with 
the claims file.  The AMC allowed the Veteran an opportunity 
to respond before re-adjudicating the claim in May 2007 and 
December 2009 supplemental statements of the case (SSOCs).  
The Board finds that all actions and development directed in 
the September 2007 remand have been completed in full.  
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In regard to the April 2006 remand, the Board observes that 
decision specifically included remand guidance to "schedule 
the Veteran for a VA examination," but the RO merely 
provided the claims file for an examiner's review and 
opinion.  The Court of Appeals for Veterans Claims has held 
that, where the remand orders of the Board or the Courts are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  However, it has also held that strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens with no benefit flowing to the Veteran. Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

The case has been returned to the Board for appellate review 
and the Board has determined that the notice requirements of 
VCAA have been satisfied with respect to the service 
connection issue decided herein and that there is sufficient 
medical evidence on file in order to make a decision.  The 
Veteran has been given ample opportunity to present evidence 
and argument in support of his claim.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).  Thus, any such error is harmless and 
does not prohibit consideration of the matter on the merits.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009).  The Board 
observes that, with respect to the Veteran's Air Force 
Reserve service, applicable laws and regulations also permit 
service connection for disability resulting from disease or 
injury incurred in, or aggravated while, performing ACDUTRA 
or INACDUTRA.  See 38 U.S.C.A. § 101(22), (24) (West 2002); 
38 C.F.R. § 3.6 (2009).  

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intervening causes.  38 C.F.R. § 3.303(b) 
(2009).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned. 38 C.F.R. § 3.303(b) (2009).

Generally, veterans are presumed to have entered service in 
sound health condition.  See 38 U.S.C.A. § 1110 (West 2002).  
The presumption of soundness provides that a veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment or was aggravated by such 
service.  38 C.F.R. § 3.304(b) (2009).

Certain chronic diseases will be presumed to have been 
incurred or aggravated in service if manifested to a 
compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption is rebuttable by probative evidence to the 
contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Id., and see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection).

Thus, establishing service connection requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); 38 C.F.R. § 3.303.  

In addition, in a 1990 opinion, VA General Counsel determined 
that a hereditary disease, but not congenital defect, could 
be service connected if it was shown that the disease was 
first manifested during active military service.  See 
VAOPGCPREC 67-90 (July 18, 1990), 55 Fed. Reg. 43,253 (Oct. 
26, 1990).  Developmental defects were distinguished from 
diseases on the basis that they are normally static 
conditions incapable of improvement or deterioration.  
VAOPGCPREC 67-90.  The opinion further explains that only 
when symptomatology and/or an active disease process existed 
could a claimant be said to have developed the disease.  Id.  

In a second 1990 opinion, VA General Counsel clarified that 
close attention must be paid to the question of whether a 
condition is a disease process or simply a defect.  
VAOPGCPREC 82-90 (1990).  Although congenital or 
developmental defects generally may not be service-connected, 
the opinion notes that service connection may be warranted if 
such defects were aggravated by service.  Id.   
Significantly, the opinion also states that, regardless of 
the general bar to service connection for similar conditions, 
certain congenital conditions appear in the rating schedule.  
Id.

The Board is bound in its decisions by the regulations of the 
Department, instructions of the Secretary, and precedent 
opinions of the General Counsel of the VA.  38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, the Veteran is claiming entitlement to 
service connection for a hiatal hernia.  Specifically, he 
contends that his currently-diagnosed hiatal hernia 
manifested as GERD during a period of qualifying service or 
within one year of discharge from active duty service.

The report of the Veteran's April 1987 enlistment examination 
reflects no health problems and the Veteran did not report 
any stomach, liver, or intestinal problems on the 
accompanying report of medical history.  Service treatment 
records indicate that the Veteran sought treatment for chest 
pain in August 1987; he reported that he had been lifting 
weights and was diagnosed as having a muscle strain.

The Veteran left active duty in August 1987 and entered the 
Air Force Reserves.  His service personnel records reflect 
that he earned eight (8) points of ACDUTRA for completing an 
annual tour from June 10 through June 17, 1988.  A June 12, 
1988 treatment note reflects that he was seen for complaints 
of abdominal pain and was prescribed Mylanta.  

A December 1988 VA emergency treatment note shows that the 
Veteran was again seen for complaints of upper abdominal pain 
and loss of appetite.  The note reflects the physician's 
initial impression of acute gastritis as well as a notation 
to rule out other diagnoses.  

The report of a periodic examination of October 1990 does not 
reflect any stomach, liver, or intestinal trouble and the 
Veteran did not note any such problems in the self-report of 
medical history.  

VA hospital records from August 1993 indicate that the 
Veteran was seen for complaints of continued indigestion and 
blood in his stool.  He was examined with a video-equipped 
gastroscope and a small hiatal hernia was observed and 
diagnosed.

An October 1995 examination note reflects that the Veteran's 
stool was negative for occult blood.  The Veteran stated on 
the accompanying self-report of medical history that he had 
experienced stomach, liver, or intestinal trouble and further 
noted that he was diagnosed with a hiatal hernia at a VA 
hospital in Temple, Texas.

In November 2001, the Veteran received a VA examination for 
an unrelated condition, but the examiner noted that he 
reported experiencing GERD symptoms for approximately ten 
(10) years and that the medical record reflected an August 
1993 diagnosis of a small hiatal hernia.  The record of a 
November 2003 VA examination reflects the same report by the 
Veteran and observation of medical history by the examiner.  
The 2003 examiner diagnosed fatty liver disease, hiatal 
hernia, and GERD.

Treatment notes of March and May 2004 refer to the Veteran's 
diagnosis of mild GERD.

Following the Board's April 2006 remand, the Veteran's claims 
file was examined in November 2006.  The examiner noted a 
detailed review of the claims file, and observed that an 
entry in the service treatment records showed complaints of 
abdominal pain and a prescription for Mylanta.  The examiner 
further stated that, although the record entry did not 
specifically annotate the condition for which treatment was 
provided, he reasonably surmised the condition was 
indigestion/heart burn/dyspepsia and that those conditions 
are symptoms consistent with GERD, which is the clinical 
manifestation of hiatal hernia.  The examiner opined that it 
was likely that any indigestion or symptoms of dyspepsia 
complained of during service were attributable to the hiatal 
hernia and early manifestations of the present condition of 
GERD.

As noted, veterans are considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time or where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  See 38 
U.S.C.A. § 1111.  In this case, the Veteran's hiatal hernia 
was not noted on his enlistment examination.  

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) held that the correct standard for 
rebutting the presumption of soundness requires that VA show 
by clear and unmistakable evidence that (1) the appellant's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.  
Because a pre-existing disorder or defect was not "noted" 
upon service entrance, the Veteran is entitled to the 
statutory presumption that he was of sound condition, unless 
clear and convincing evidence can be shown to rebut the 
presumption.  

In determining whether the presumption is rebutted by clear 
and convincing evidence, the Board observes that the 2006 
examiner stated that a hiatal hernia is a developmental, 
anatomic defect that is often asymptomatic and opined that 
the Veteran likely had it since a young age.  However, the 
2006 examiner also noted that symptoms experienced in-service 
were likely early manifestations of GERD and attributable to 
the hiatal hernia.  There is no pre-service medical evidence 
reflecting any complaints of, treatment for, or diagnoses 
associated with GERD or a hiatal hernia.  

In consideration of the above, the Board finds that the 
record does not contain clear and convincing evidence that 
the Veteran's GERD pre-existed service or that any hiatal 
hernia was symptomatic prior to service.  Accordingly, the 
presumption applies, and he is presumed to have entered 
service without a symptomatic hiatal hernia, to include GERD.

Having found that the Veteran did not have a pre-existing 
symptomatic hiatal hernia prior to entering service, the 
Board finds, based on the opinion provided by the 2006 VA 
examiner, that his GERD began, and his hiatal hernia 
manifested, in service.  As noted by the 2006 examiner, a 
hiatal hernia is a developmental defect, rather than a 
disease.  Although, under VAOPGCPREC 67-90 and 82-90, service 
connection generally is not be warranted for such conditions, 
the Board observes that the condition hiatal hernia is listed 
in the Schedule for Rating Disabilities under Diagnostic Code 
7346, and VA General Counsel has noted that the appearance of 
a condition in the rating schedule is significant.  
VAOPGCPREC 82-90.  

The evidence reveals that, although the Veteran was not 
diagnosed as having a hiatal hernia until August 1993, he was 
seen on multiple occasions in 1988 for complaints of 
abdominal pain and has asserted continuity of symptomatology.  
Specifically, in addition to the documented service treatment 
records, the Board observes the Veteran's statements, made at 
a May 2005 informal hearing with a decision review officer, 
that he experienced digestive problems since the reserve 
service following his first term of active duty service.  The 
Court has in the past held that lay testimony is competent 
regarding features or symptoms of injury or disease when the 
features or symptoms are within the personal knowledge and 
observations of the witness.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).  Further, the 2006 VA examiner 
has opined that these symptoms were attributable to the 
hiatal hernia as early manifestations of GERD.

Given the VA examiner's opinion of when the disorder 
manifested, documentation of treatment during a period of 
ACDUTRA, the Veteran's report of symptoms since his first 
period of reserve service, and the lack of pre-service 
pathology, the Board finds that the weight of the evidence 
demonstrates that his hiatal hernia manifested, as GERD, 
during qualifying service.

After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent evidence of 
record that is favorable to the Veteran, based on a rational 
lack of credibility or probative value.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 
22, 26 (1998).  Accordingly, the Board finds that the 
evidence supports the grant of service connection for a 
symptomatic hiatal hernia as shown by GERD.  As such, the 
appeal is granted.


ORDER

Entitlement to service connection for a hiatal hernia, to 
include gastroesophageal reflux disease (GERD) is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


